Citation Nr: 0529189
Decision Date: 08/01/05	Archive Date: 11/10/05

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  03-34 300	)	DATE AUG 01 2005
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a higher initial evaluation for service-connected left knee condition with left knee replacement.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 

INTRODUCTION

The veteran served on active duty from July 1959 to August 1962.

This matter arises from a November 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for left knee condition with left knee replacement, evaluated as 30 percent disabling.  The veteran appealed the issue of entitlement to a higher initial evaluation.  

In March 2005, the veteran was afforded a videoconference hearing before M. A. Herman, who is the Acting Veterans Law Judge rendering the determination in this claim.  Subsequent to the hearing the veteran submitted additional VA treatment records, which had not been previously considered by the RO.  Accompanying this evidence was a signed waiver by the veteran of initial RO consideration of these records prior to Board review.  Board consideration of this evidence is therefore proper at this time. See 38 C.F.R. § 20.1304 (2004).


FINDING OF FACT

The residuals of the veterans left total knee replacement consist of range of motion in the left knee from 3 degrees to 110 degrees.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for the veterans left knee condition with left knee replacement have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5055, 5256, 5261, 5262 (2004). 



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Higher Initial Evaluation

On June 27, 2000, the veteran filed a claim for service connection for a left knee condition.  In November 2000, the RO denied the claim.  However, in November 2002, after additional medical evidence was received, the RO granted service connection for left knee condition with left knee replacement.  The RO assigned a 30 percent evaluation for this disability, with an effective date of June 27, 2000 for service connection (and the 30 percent rating).  The veteran has appealed the issue of entitlement to a higher initial evaluation.  In May 2004, in a de novo review, the RO assigned a temporary total evaluation under 38 C.F.R. § 4.30 (2004) for the period from May 28, 2002 to June 30, 2003, and continued the 30 percent rating as of July 1, 2003.  However, since the grant of a temporary total rating did not constitute a full grant of the benefit sought, the evaluation issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The veteran is appealing the original assignment of a disability evaluation following an award of service connection.  In such a case, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Under the laws administered by VA, disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Under 38 C.F.R. § 4.2 (2004), medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  Under 38 C.F.R. § 4.7 (2004), where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2004).

As previously indicated, the veterans left knee disability has been assigned a 30 percent rating from June 27, 2000 to May 27, 2002; a temporary total (i.e.,100 percent rating) is in effect (pursuant to 38 C.F.R. § 4.30) for the period from May 28, 2002 to June 30, 2003; and a 30 percent rating as of July 1, 2003.  

As for the history of the veterans left knee disability, see 38 C.F.R. § 4.1, service medical records show that in 1960, he was treated for complaints that included left knee pain and instability after a parachute jump.  The assessment was contusion of the left knee.  Post-service medical evidence dated prior to the effective date for service connection consists of VA medical reports dated in 1999.  These reports include an April 1999 VA X-ray report which shows that the veterans left knee was productive of arthritis.  The Board further notes that the medical evidence dated during the period in which a total temporary rating is in effect (May 8, 2002 to June 30, 2003), shows that in May 2002 the veteran underwent a total left knee replacement, with pre- and postoperative diagnoses of degenerative joint disease, left knee.  He subsequently underwent physical therapy.  

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  Id.

The veterans left knee disability is currently evaluated as 30 percent disabling under DC 5005.  Following the prosthetic replacement of a knee joint, a 100 percent rating will be assigned for one year.  Thereafter, a 60 percent rating is warranted if there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  With intermediate degrees of residual weakness, pain or limitation of motion, rate by analogy to Diagnostic Codes 5256, 5261, or 5262, with a minimum rating of 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5055 (the Board parenthetically notes that as the veteran did not undergo his left knee replacement until May 8, 2002, DC 5055 is not for application prior to that date).  

The standardized description of joint measurements is provided in Plate II under 38 C.F.R. § 4.71.  Normal extension and flexion of the knee is from 0 to 140 degrees.

Under 38 C.F.R. § 4.71a, DC 5261, a 40 percent evaluation is warranted where knee extension is limited to 30 degrees.  The maximum schedular rating for limitation of flexion is 30 percent, which is assigned when flexion is limited to 15 degrees.  See DC 5260.  

The only recorded ranges of motion for the left knee for the time periods in issue are contained in a VA outpatient treatment report, dated in April 2002, which shows that the veterans left knee had extension to 0 degrees and flexion to 125 degrees.  A June 2004 VA examination report shows that the veteran's left knee had flexion 0 to 110 degrees, extension 0 to 3 degrees as measured by goniometer," and 110 degrees of flexion.  The Board finds that the criteria for a rating in excess of 30 percent under DC 5261 have not been met.  Neither of the ranges of motion as noted in April 2002 report, or June 2004 report, shows that the criteria for a 40 percent rating under DC 5261 have been met.  

The Board notes that the veteran has complained that he has pain and weakness in his left knee.  VA is required to take pain symptoms into account, to the extent these symptoms are supported by adequate pathology, particularly in ratings involving limitation of range of motion.  38 C.F.R. §§ 4.40 and 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 204-206 (1995); VAGCOPPREC 9-98, 63 Fed. Reg. 56704 (1998).  In this case, the November 2004 VA examination report shows that the veteran complained of left knee pain, weakness and stiffness, and that he denied swelling, locking and fatigability.  He reported having flare-ups three times a week, lasting four to five hours a day.  The examiner noted that the veteran did not use crutches, a brace, corrective shoes, or a fiber cane, and that there were no episodes of dislocation with recurrent subluxation, and no constitutional symptoms.  The veterans prosthetic was described as total, to include femoral, tibial and patellar implants.  On examination, there was a positive lack of endurance primarily with squats and repetitive straight leg raise related to the quadriceps musculature.  Quadriceps strength was 4/5.  There was no evidence of loosening or other pathology.  The diagnosis was status post total knee replacement with the quadriceps weakness and increased lack of endurance for repetitive use secondary to quadriceps weakness.  Other relevant medical findings include a February 2004 VA X-ray report which indicates that the left knee had good positioning of the components with no evidence of loosening.  A February 2005 VA X-ray report indicates that the left knee had expected postoperative findings and no complications.  

In summary, when the range of motion in the left knee is considered together with the evidence showing functional loss, to include the findings pertaining to neurologic deficits, muscle strength, and the evidence of muscle atrophy, the Board finds that there is insufficient evidence to support a conclusion that the loss of motion in the left knee more nearly approximates the criteria for a higher rating under DCs 5055 or 5261, even with consideration of 38 C.F.R. §§ 4.40 and 4.45.  

On September 17, 2004, the VA Office of General Counsel (OGC) issued VAOPGCPREC 9-2004, which found that a veteran can receive separate ratings under Diagnostic Code 5260 (leg, limitation of flexion), and Diagnostic Code 5261 (leg, limitation of extension) for disability of the same joint.  Noncompensable disability ratings are assigned when flexion is limited to 60 degrees and extension is limited to five degrees.  The evidence of record shows that noncompensable disability evaluations would be assigned for the veterans left knee disability for loss of extension and flexion, even when considering the effects of pain on motion.  As the combined disability rating therefore does not exceed the 30 percent rating already in effect under DC 5055, a greater benefit is not demonstrated.

As for the possibility of a higher rating under another diagnostic code, Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Under 38 C.F.R. § 4.71a, DC 5256, ankylosis of the knee in flexion between 10 degrees and 20 degrees warrants a 40 percent evaluation.  Ankylosis is immobility and consolidation of a joint due to disease, injury, surgical procedure.  Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Under 38 C.F.R. § 4.71a, DC 5262, a 40 percent evaluation is assignable for nonunion of the tibia and fibula with loose motion requiring a brace.

A rating in excess of 30 percent is not warranted under either DC 5256 or DC 5262.  In this case, the clinical findings do not show that the veteran has any ankylosis of the left knee.  On the most recent VA examination, he had a range of motion in the left knee from 3 to 110 degrees.  Furthermore, the medical evidence does not show that the veteran has a nonunion of the left tibia and fibula.  Therefore, the Board can find no basis under DCs 5256 or DC 5262 to grant the veteran a rating in excess of 30 percent.  

The OGC has determined that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 (July 1, 1997).  The OGC thereafter concluded that for a knee disability rated under Diagnostic Code 5257 to warrant a separate rating for arthritis based on x-ray findings and limitation of motion, limitation of motion under Diagnostic Codes 5260 or 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on x-ray findings and painful motion under 38 C.F.R. § 4.59.  See VAOPGCPREC 9- 98 (August 14, 1998).

The medical evidence of record since the date of claim does not show objective findings of instability or subluxation.  A separate compensable evaluation under the provisions of Diagnostic Code 5257 is not for application.  38 C.F.R. Part 4, Diagnostic Code 5257 (2004).

In reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellants claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



II.  VCAA

By a letter dated in July 2001, prior to the decision on appeal, the RO advised the veteran of the essential elements of the Veterans Claims Assistance Act of 2000 (VCAA).  The veteran was advised that VA would make reasonable efforts to help him get the evidence necessary to substantiate his claim of service connection for a left knee disability, but that he must provide enough information so that VA could request any relevant records.  The veteran was also advised of the evidence received and was requested to provide authorization for the release of any additional private medical records.  The veteran was also asked to identify any additional information or evidence that he wanted VA to try and obtain, and in this way the veteran may be considered advised to have submitted all pertinent evidence in his possession.  The RO subsequently granted the claim for service connection, and under the circumstances, a separate VCAA notice as to the claim for a higher initial evaluation was not required.  See VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (2004) (if, in response to notice of its decision on a claim for which VA has already given section 5103(a) notice, VA receives a notice of disagreement that raises a new issue, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue).  Nevertheless, in July 2003, the RO sent the veteran a second VCAA notification letter which informed him of his and VAs respective responsibilities for obtaining information and evidence under the VCAA, and which requested him for the veteran to provide additional evidence in support of his claims and to identify any additional information or evidence that he wanted VA to try and obtain.  

The November 2002 rating decision, the August 2003 Statement of the Case (SOC), and the August 2004 Supplemental Statement of the Case (SSOC) collectively notified the veteran of the relevant laws and regulations and essentially advised him of the evidence necessary to substantiate his claim.  The August 2003 SOC specifically set forth the regulations pertaining to VA's duty to assist, thus notifying the veteran of his and VA's respective obligations to obtain different types of evidence.  The SOC and SSOC also advised the veteran of the evidence of record, adjudicative actions taken, and of the reasons and bases for denial.

The veterans medical records have been obtained from the Gainseville VA Medical Center (VAMC), and the veteran has been afforded a VA examination.  The veteran has not identified any outstanding medical records that would be pertinent to the claim on appeal.  Therefore, the Board finds that VA has satisfied its duty to notify and to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004); Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. Apr. 14, 2005); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

An evaluation in excess of 30 percent for service-connected left knee condition with left knee replacement is denied.  


	                        ____________________________________________
	MICHAEL A. HERMAN
	Acting Veterans Law Judge, Board of Veterans Appeals

  Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is the final decision for all issues addressed in the "Order" section of the decision.  The Board may also choose to remand an issue or issues to the local VA office for additional development.   If the Board did this in your case, then a "Remand" section follows the "Order."  However, you cannot appeal an issue remanded to the local VA office because a remand is not a final decision. The advice below on how to appeal a claim applies only to issues that were allowed, denied, or dismissed in the Order.
If you are satisfied with the outcome of your appeal, you do not need to do anything.  We will return your file to your local VA office to implement the BVA's decision.  However, if you are not satisfied with the Board's decision on any or all of the issues allowed, denied, or dismissed, you have the following options, which are listed in no particular order of importance: 
? Appeal to the United States Court of Appeals for Veterans Claims (Court)
? File with the Board a motion for reconsideration of this decision
? File with the Board a motion to vacate this decision 
? File with the Board a motion for revision of this decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
? Reopen your claim at the local VA office by submitting new and material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to vacate, or a motion for revision based on clear and unmistakable error with the Board, or a claim to reopen at the local VA office.  None of these things is mutually exclusive - you can do all five things at the same time if you wish.  However, if you file a Notice of Appeal with the Court and a motion with the Board at the same time, this may delay your case because of jurisdictional conflicts. If you file a Notice of Appeal with the Court before you file a motion with the BVA, the BVA will not be able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from the date this decision was mailed to you (as shown on the first page of this decision) to file a Notice of Appeal with the Court.  If you also want to file a motion for reconsideration or a motion to vacate, you will still have time to appeal to the Court.  As long as you file your motion(s) with the Board within 120 days of the date this decision was mailed to you, you will then have another 120 days from the date the BVA decides the motion for reconsideration or the motion to vacate to appeal to the Court.  You should know that even if you have a representative, as discussed below, it is your responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for filing a Notice of Appeal, the filing fee (or a motion to waive the filing fee if payment would cause financial hardship), and other matters covered by the Court's rules directly from the Court. You can also get this information from the Court's web site on the Internet at www.vetapp.uscourts.gov, and you can download forms directly from that website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must file your Notice of Appeal with the Court, not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion asking the BVA to reconsider any part of this decision by writing a letter to the BVA stating why you believe that the BVA committed an obvious error of fact or law in this decision, or stating that new and material military service records have been discovered that apply to your appeal. If the BVA has decided more than one issue, be sure to tell us which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
MAR 2005 (RS) 	 4597	Page 1	CONTINUED
 
Remember, the Board places no time limit on filing a motion for reconsideration, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to vacate any part of this decision by writing a letter to the BVA stating why you believe you were denied due process of law during your appeal. For example, you were denied your right to representation through action or inaction by VA personnel, you were not provided a Statement of the Case or Supplemental Statement of the Case, or you did not get a personal hearing that you requested. You can also file a motion to vacate any part of this decision on the basis that the Board allowed benefits based on false or fraudulent evidence.  Send this motion to the address above for the Director, Management and Administration, at the Board.  Remember, the Board places no time limit on filing a motion to vacate, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear and unmistakable error? You can file a motion asking that the Board revise this decision if you believe that the decision is based on "clear and unmistakable error" (CUE).  Send this motion to the address above for the Director, Management and Administration, at the Board. You should be careful when preparing such a motion because it must meet specific requirements, and the Board will not review a final decision on this basis more than once. You should carefully review the Board's Rules of Practice on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified representative before filing such a motion. See discussion on representation below. Remember, the Board places no time limit on filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your claim by simply sending them a statement indicating that you want to reopen your claim.  However, to be successful in reopening your claim, you must submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent yourself in any claim before VA, including the BVA, but you can also appoint someone to represent you.  An accredited representative of a recognized service organization may represent you free of charge.  VA approves these organizations to help veterans, service members, and dependents prepare their claims and present them to VA. An accredited representative works for the service organization and knows how to prepare and present claims. You can find a listing of these organizations on the Internet at: www.va.gov/vso.  You can also choose to be represented by a private attorney or by an "agent." (An agent is a person who is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before VA, then you can get information on how to do so by writing directly to the Court.  Upon request, the Court will provide you with a state-by-state listing of persons admitted to practice before the Court who have indicated their availability to represent appellants.  This information, as well as information about free representation through the Veterans Consortium Pro Bono Program (toll free telephone at: (888) 839-7272), is also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim involving a home or small business VA loan under Chapter 37 of title 38, United States Code, attorneys or agents cannot charge you a fee or accept payment for services they provide before the date BVA makes a final decision on your appeal. If you hire an attorney or accredited agent within 1 year of a final BVA decision, then the attorney or agent is allowed to charge you a fee for representing you before VA in most situations.  An attorney can also charge you for representing you before the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may charge you a reasonable fee for services involving a VA home loan or small business loan.  For more information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for reasonableness, or you or your attorney or agent can file a motion asking the Board to do so. Send such a motion to the address above for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
MAR 2005 (RS) 	 4597	Page 2	

